PER CURIAM:
*36This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $31,400.89 which is reimbursement for costs incurred as a result of the 1985 flood. The City of Elkins has received $11,911.11 from the account designated for this flood, but that was a partial payment. The Governor's flood account is now depleted; therefore, the claimant has not been paid. Respondent admits the validity and amount of the claim, but states that it was not paid as the respondent does not have a source of funds to pay it.
While this is a claim which in equity and good conscience should be paid, the Court finds that an award cannot be made based on the decision in Airkem Sales & Service, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim is disallowed.